               Case 19-50309-BLS        Doc 41      Filed 01/18/21    Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In Re:                                         :   Chapter 11
                                                :
 Woodbridge Group of Companies, LLC             :   Case No.: 17-12560 (BLS)
                                                :
                    Debtor.                     :
                                                :
 Michael Goldberg, as Liquidating Trustee of    :
 the Woodbridge Liquidation Trust,              :   MEDIATION STATUS REPORT
 successor in interest to the estates of        :
 Woodbridge Group of Companies, et al.,         :
                                                :
                   Plaintiff,                   :   Adv. Proc. No.: 19-50309 (BLS)
 v.                                             :
                                                :
 Brian D. Korkus, et al.,                       :

                 Defendants.

        In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation has not been completed and hereby provides a
projected schedule for completion.

                       Mediation sessions are scheduled to occur on

                       A mediation session needs to be scheduled, but the mediator has been
                       unable to arrange a date and time.

          X            OTHER: The Mediator is working with counsel to schedule a date for
                       mediation. The Mediator expects to have a mediation date scheduled
                       within the next 10 days.


Dated: January 18, 2021                       /s/ Ian Connor Bifferato
                                            Ian Connor Bifferato (DE #3273)
                                            The Bifferato Firm P.A.
                                            1007 N. Orange Street, 4th Floor
                                            Wilmington, DE 19801
